Citation Nr: 1739709	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Meghan Gentile, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
C. Teague, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Veteran testified at a video hearing before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.

In a June 2015 decision, the Board reopened and denied service connection for a low back disability.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a single-judge decision dated January 2017, the Veterans Court vacated the Board's decision to the extent it denied service connection for a low back disability and remanded the issue back to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2017 decision, the Court found that the Board erred when it relied on VA examinations from February 2013 and September 2011.  Specifically, the Court found that the rationale provided in both VA examinations was inadequate to support the Board's June 2015 decision.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any lumbar spine or low back treatment.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

	If the Veteran provides the necessary information and authorizations, obtain any outstanding clinical records and incorporate them into the electronic claims file.

2.  After any records requested above have been associated with the electronic claims file, schedule the Veteran for an orthopedic examination to ascertain the nature and likely etiology of any low back disabilities.  The entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record (and noting the low back complaints in service and her lay accounts of continuing symptoms since), the examiner should provide opinions that respond to the following:

	Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability, to include osteoarthritis, had its onset in service or is otherwise related to his active service, or manifest to a compensable degree within one year of separation from service?

	The examiner must discuss the December 1974 in service treatment for backache and the prescription of Norgesic for treatment.  Additionally, the examiner must discuss the lay testimony of continuous symptoms since service including the January 2013 statement from the Veteran's sister (J.G.) that the Veteran received treatment for his low back after service.

	A rationale should be given for all opinions and conclusions rendered.  

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

